                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:10-CR-00029-KDB-DCK
 USA,                                          )
                                               )
                Plaintiff,                     )
                                               )
    v.                                         )                ORDER
                                               )
 [2]Jose Luis Benitez-Aguirre,                 )
                                               )
                Defendant.                     )
                                               )

         THIS MATTER IS BEFORE THE COURT on the Government’s Motion to Dismiss

(Doc. No. 75) the Indictment (Doc. No. 4) as it relates to Jose Luis Benitez-Aguirre without

prejudice in Case No. 5:10-cr-00029-KDB-DCK. The Court GRANTS the Government’s Motion.

         IT IS THEREFORE ORDERED that the Indictment (Doc. No. 4) as it relates to Jose

Luis Benitez-Aguirre be DISMISSED without prejudice.




                                    Signed: December 18, 2019
